department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date number release date conex-123473-10 uil the honorable richard g lugar united_states senate washington dc attention ----------------------- dear senator lugar in a letter dated date our office responded to your inquiry on behalf of your constituent ---------------------- this letter responds to a follow-up inquiry dated date on behalf of ------------- he believes that we have imposed a new tax burden on veterans and widows who receive home health care services i assure you the proposed_regulations that we issued earlier this year do not change the definition of employer or the thresholds for employment_taxes applicable to household employment and they do not add new employment_tax obligations for employers they merely permit an agent that acts on behalf of employers who are home care service recipients to perform the employer’s federal unemployment tax futa_tax obligations in addition to performing the employer’s obligations with respect to fica tax ie social_security and medicare_tax and any applicable income_tax_withholding if the worker is not an employee of the individual these rules do not apply without more specific information i cannot determine the reasons for ---------------- confusion over the new regulations i can however provide the following information on employment_tax law which i hope is helpful generally if an individual hires someone to do household work the worker may be a household employee and the law may require that individual to withhold and pay federal employment_taxes see publication household employer’s tax guide available on www irs gov employment_taxes include fica tax futa_tax and federal_income_tax withholding household work is work done in or around a home such as by caretakers health aides nannies private nurses and yard workers the law treats a worker as an conex-123473-10 employee if the individual has the right to direct and control what work is done and how it is done the employer does not have to actually direct or control the manner in which the worker performs the services but must have the right to do so see sec_31 d -1 i -1 c -1 if an employment relationship exists the employer and the household employee are each subject_to a dollar_figure percent fica tax percent for social_security_tax and dollar_figure percent for medicare_tax of the employee’s wages if the wages paid to the household employee exceed a threshold_amount for the amount is dollar_figure however the employer and employee will not owe fica tax if the household employee is the employer’s spouse the employer’s child under the age the employer’s parent with certain exceptions a person under the age of if not the person’s principal occupation if an employment relationship exists the household employer is also liable for futa taxes of percent of the employee’s wages up to dollar_figure if the employer paid aggregate wages of dollar_figure or more for all household employees in any calendar_quarter in the current or prior year the amount of futa_tax is subject_to offsetting credits related to state unemployment contributions however the employer will not owe futa if the household employee is the employer’s spouse the employer’s child under the age of the employer’s parent the law does not require employers to withhold federal_income_tax from wages paid to household employees however if the employee requests withholding and the employer agrees the employer must withhold income_tax from wages the employee must complete form_w-4 employee’s withholding allowance certificate employers use schedule h form_1040 household employment_taxes to report employment_taxes for household employees the employer must also file form_w-2 wage and tax statement and furnish copies to the employee various federal state and local_government programs seek to help elderly or disabled individuals maintain their independence by funding home health care and other personal services in or around the home these programs authorize the use of certain intermediaries to serve as agents to disburse payments to service providers on the service recipients’ behalf as employers of household workers the service recipients conex-123473-10 may designate an agent to assist them with employment_tax compliance and to report file and pay employment_taxes on their behalf sec_3504 of the internal_revenue_code when employers receive payments from a government agency they often designate the intermediary disbursing the payments as their agent for employment_tax purposes under the proposed_regulations issued earlier this year a home care service_recipient as defined in the regulations may now designate an agent to report file and pay all employment_taxes including futa taxes other employers may only designate agents for fica tax and income_tax_withholding purposes under procedures applicable to agents the agent for the home care service_recipient may file an aggregate form_940 employer’s annual federal unemployment futa_tax return and an aggregate form_941 employer’s quarterly tax_return on behalf of multiple home care service recipients taxpayers may rely on the proposed_regulations for guidance pending issuance of the final regulations for a full text of the proposed regulation please see sec_3504 agent employment_tax liability reg-137036-08 2010_6_irb_398 available at http www irs gov irb 2010-06_irb ar11 html again i hope this information is helpful in responding to ------------- if you have questions please contact me or -------------------------- of my staff at --------------------- sincerely janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
